DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim submission filed on December 6, 2021 and subsequent Request for Continued Examination filed on December 27, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites the limitation “wherein the dextrin solution consists of dextrin and a solvent” in lines 1-2.  There was not adequate written description support at the time of filing for the dextrin solution to “consist of,” i.e. only contain, dextrin and a solvent and no other materials.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “where in the fibrous dextrin particles have a thickness of 0.01-1000 µm, wherein the fibrous dextrin particles have a length of 0.12-30000 µm, and wherein the length of the fibrous dextrin particles is at least 3 times the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Germain US 2012/0035355 in view of Antrim et al. US 2001/0046690.
Regarding Claim 6, Germain discloses a method of preparing fibrous dextrin particles (‘355, Paragraphs [0008] and [0050]) comprising spray drying a dextrin solution (‘355, Paragraphs [0031] and [0049]) thereby forming fibrous dextrin particles (‘355, Paragraphs [0049]-[0050]).
Germain is silent regarding the dextrin solution having a viscosity of 100 mPa s or more when measured at 25°C.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Germain teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in an amount sufficient to enhance spray drying of the solution (‘690, Paragraph [0016]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Germain and use a dextrin that increases the viscosity of a dextrin solution that is capable of being spray dried in order since Antrim et al. teaches that it was known in the art to incorporate high viscosity dextrins in processes of making a dextrin solution.  Therefore, the particular viscosity at which the dextrin solution is spray dried does not impart a critical difference over the prior art reference of Germain modified with 
Regarding Claim 10, Germain discloses a dextrin composition made of a mixture of blends, solutions, emulsions, suspensions, and combinations thereof (‘355, Paragraph [0031]) wherein the dextrin based composition is a dextrin based slurry of a suspension of dextrin particles in a liquid medium (‘355, Paragraph [0039]), which reads on the claimed dextrin solution consisting essentially of dextrin and a solvent, i.e. the solvent is the liquid medium.  It is noted that the claim does not specify the particular solvent used and the disclosure of a liquid medium broadly reads on the claimed solvent.
Regarding Claims 12-14, Germain is silent regarding the viscosity of the dextrin solution being 100 mPa s to 10000 mPa s at 25°C, the viscosity of the dextrin solution being 100 mPa s to 6000 mPa s at 25°C, or the viscosity of the dextrin solution being 170 mPa s to 6000 mPa s at 25°C.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Germain teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in an amount sufficient to enhance spray drying of the solution (‘690, Paragraph [0016]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Germain and use a dextrin that increases the viscosity of a dextrin solution .
Claims 6-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shigemura et al. US 2011/0195170 in view of Antrim et al. US 2001/0046690.
Regarding Claim 6, Shigemura et al. discloses a method of preparing fibrous dextrin particles comprising spray drying a dextrin solution (‘170, Paragraphs [0054] and [0056]) thereby forming fibrous dextrin particles (‘170, Paragraphs [0049] and [0056]-[0057]).
Shigemura et al. is silent regarding the dextrin solution having a viscosity of 100 mPa s or more when measured at 25°C.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Shigemura et al. teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in an amount sufficient to enhance spray drying of the solution (‘690, Paragraph [0016]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 
Regarding Claim 7, Shigemura et al. discloses the fibrous dextrin particles (‘170, Paragraphs [0054] and [0100]) being any size (‘170, Paragraph [0049]) including particles having a diameter of about 50 µm (‘170, Paragraph [0050]), which falls within the claimed particle size range of 0.01-1000 µm and 0.01-100 µm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 7, Shigemura et al. discloses the particles having a non-spherical shape (‘170, Paragraph [0053]), which indicates that the particles have a particle length that is longer than the particle thickness.  Shigemura et al. is silent regarding the length being at least 3 times the thickness of the particle thereof.  However, limitations relating to the size of the particle length in relation to the particle thickness is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  The 
Regarding Claim 8, Shigemura et al. discloses the fibrous dextrin particles (‘170, Paragraphs [0054] and [0100]) being any size (‘170, Paragraph [0049]) including particles having a diameter of about 50 µm (‘170, Paragraph [0050]), which falls within the claimed particle size range of 0.01-100 µm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 10, Shigemura et al. discloses the dextrin solution consisting essentially of dextrin and a solvent (‘170, Paragraphs [0073] and [0205]), i.e. the solution contains an amount of dextrin and the solution also contains a majority of solvent by weight of the solution.
Regarding Claims 12-14, Shigemura et al. is silent regarding the viscosity of the dextrin solution being 100 mPa s to 10000 mPa s at 25°C, the viscosity of the dextrin solution being 100 mPa s to 6000 mPa s at 25°C, or the viscosity of the dextrin solution being 170 mPa s to 6000 mPa s at 25°C.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Shigemura et al. teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in an amount sufficient .
Claims 6, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Caton US 4,954,178 as further evidenced by Germain US 2012/0035355 in view of Antrim et al. US 2001/0046690.
Regarding Claim 6, Caton discloses a method of preparing dextrin particles comprising spray drying a dextrin solution (particulate maltodextrin and a liquid) thereby forming dextrin particles (‘178, Column 4, lines 17-44).  Germain provides evidence that it was known in the art that dextrin contains fiber (‘355, Paragraph [0039]), which reads on the claimed “fibrous dextrin particles.”
Caton is silent regarding the dextrin solution having a viscosity of 100 mPa s or more when measured at 25°C.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Caton teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a 
Regarding Claim 9, Caton discloses the dextrin solution consisting of dextrin and a solvent (‘178, Column 4, lines 17-44).
Regarding Claim 10, Caton discloses the dextrin consisting essentially of dextrin and a solvent (‘178, Column 4, lines 17-44).
Regarding Claims 12-14, Caton is silent regarding the viscosity of the dextrin solution being 100 mPa s to 10000 mPa s at 25°C, the viscosity of the dextrin solution being 100 mPa s to 6000 mPa s at 25°C, or the viscosity of the dextrin solution being 170 mPa s to 6000 mPa s at 25°C.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Caton teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a .

Response to Arguments
Examiner notes that most of the previous rejections to 35 USC 112(a) have been withdrawn in view of the amendments and that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner notes that Claim 9 is still rejected under 35 USC 112(a) as introducing new matter.  Applicant has not pointed to support in the disclosure at the time of filing for the dextrin solution to “consist of,” i.e. only contain, dextrin and a solvent and no other materials.  Examiner also notes that a new rejection to 35 USC 112(b) for Claim 7 has been made in view of the amendments.
Applicant's arguments filed December 6, 2021 with respect to the rejections to 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant argues on Page 9 of the Remarks with respect to the rejections to Germain modified with Antrim et al. that applicant’s Specification recites that “Any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer.  Applicant contends that an extremely high viscosity solution may not be capable of being spray dried and provides an example of a solution having a viscosity of 30000 mPas like toothpaste may not be able to be spray dried. And contends that the ability to be spray dried practically forms an upper limit.
Examiner notes that applicant’s assertion that there must be an upper limit to the viscosity of a substance to be able to be spray dried is not commensurate in scope with the claimed invention.  Claim 6 recites a dextrin solution having a viscosity of 100 mPas or more at 25°C.  Germain teaches the dextrin being capable of being spray dried (‘355, Paragraph [0049]).  The composition of Germain is explicitly taught to be spray dried.  applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Germain teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in an amount sufficient to enhance spray drying of the solution (‘690, Paragraph [0016]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Germain and use a dextrin that increases the viscosity of a dextrin solution that is capable of being spray dried in order since Antrim et al. teaches that it was known in the art to incorporate high 
Applicant asserts on Page 10 of the Remarks that the Examples in the Speciation shows solutions below 100 mPas are capable of being spray dried but do not result in fibrous dextrin particles but result in differently shaped dextrin particles and that Claim 6 and Claims 12-14 recite narrower ranges of dextrin solution viscosities.
Examiner notes that applicant does not point to a specific example in the Specification that shows the allegedly different shaped dextrin particles for solutions below 100 mPas.  It is also not clear what applicant means by a “fibrous” shape.  The claims do not require the dextrin particles to have a “fibrous” shape.  The claims only require the dextrin particles to be made of fibers due to the claimed phrase “fibrous dextrin particles.”  It is unclear how applicant is applying any alleged unexpected results by the shape formed by the dextrin solution.  It is noted that Example does not specify any particular viscosity used in the dextrin solution.  Furthermore, Example 1 indicates that the fibrous dextrin particles were 0.4-85.7 micrometers thick and 37.9-750 micrometers long.  Claim 6 does not specify any particular thickness or length.  Example 1 is not commensurate in scope with the claimed invention.  Examiner notes that the data shown in Table 2 applies to a concentration of solution by mass of between 40-60% by mass.  None of the claims indicates the claimed solution by mass.  Table 2 is not commensurate in scope with the claimed invention either.  Furthermore, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)).  To establish unexpected results over a claimed range applicant’s should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range in view of In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.).  Applicant has not pointed to any specific data in the Specification using the claimed dextrin solutions having the claimed viscosity range of 100 mPas or more at 25°C compared to viscosity ranges outside of the claimed range of less than 100 mPas at 25°C and showing the allegedly criticality of the claimed viscosity range.  Applicant has not met the burden of showing any unexpected results of the claimed viscosity range.
Applicant argues on Page 10 of the Remarks that the specification alledgely discloses that the viscosity of the dextrin solution which is spray dried impacts the shape of the dextrin particle and contends that Table 2, Examples 1-6 had viscosities of 1370, 392, 170, 124, 109, and 5810 mPas and alleges that these examples resulted in dextrin particles which are fiberized or slightly fiberized and contends that Comparative Examples 8-10 had viscosities of 94, 80, and 24 mPas and contends that these examples results in dextrin particles which were not fiberized.  Applicant continues that 
Examiner notes that it is unclear what is meant by the phrases “partially or fully fiberized” and it is unclear what is meant by “not fiberized.”  It is also unknown what constitutes a “partially or fully fiberized” and what constitutes “not fiberized.”  It is also noted that the DE value of dextrin was 10-13 for Products of Examples 1-5 and Comparative Products 8-10 and DE of 2-5 for Product of Example 6 and that the Products and Comparative Products has a concentration of solution that varies between 40-60% by mass.  Claim 6 does not specify any DE or concentration of solution.  Therefore, the data presented in Table 2 is not commensurate in scope with the claimed invention.  Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support in view of  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)).  To establish unexpected results over a claimed range applicant’s should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range in view of In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.).  Applicant has not provided any data that is commensurate in scope with the claimed invention.  Applicant has not met the burden of showing any unexpected results of the claimed viscosity range.
Applicant argues on Pages 10-11 of the Remarks that Germain and Antrim do not teach the viscosity of the dextrin solution and that Antrim discloses a low viscosity 
Examiner notes that applicant has not shown any unexpected results for the claimed viscosity range as discussed above.  Germain discloses a method of preparing fibrous dextrin particles (‘355, Paragraphs [0008] and [0050]) comprising spray drying a dextrin solution (‘355, Paragraphs [0031] and [0049]) thereby forming fibrous dextrin particles (‘355, Paragraphs [0049]-[0050]).  Germain is silent regarding the dextrin solution having a viscosity of 100 mPa s or more when measured at 25°C.  However, applicant discloses that any high viscosity may be used as long as dextrin is at concentrations within a range in which it can be sprayed with a spray dryer (Specification, Page 3, lines 19-22).  Germain teaches that the dextrin solution is capable of being spray dried.  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in an amount sufficient to enhance spray drying of the solution (‘690, Paragraph [0016]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Germain and use a dextrin that increases the viscosity of a dextrin solution that is capable of being spray dried in order since Antrim et al. teaches that it was known in the art to incorporate high viscosity dextrins in processes of making a dextrin solution.  Therefore, the particular viscosity at which the dextrin solution is spray dried does not impart a critical difference over the prior art reference of Germain modified with Antrim et al. since Germain 
Applicant argues on Page 11 of the Remarks that Antrim discloses that it was known that dextrin can be added to various products as a thickener.  and that Antrim is being relied upon to teach the viscosity of a dextrin solution which is spray dried rather than the viscosity of the dextrin which is added to a product as a thickener and alleges that the disclosure of Antrim is irrelevant to the rejection.
Examiner argues .  Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in an amount sufficient to enhance spray drying of the solution (‘690, Paragraph [0016]).  Germain and Antrim both teach spray drying dextrin solutions, which is broadly claimed in Claim 6.  Therefore, both Germain and Antrim are relevant to the Claim 6 recitations of spray drying a dextrin solution.  Therefore, this argument is not found persuasive.
Applicant argues on Page 11 of the Remarks that Antrim discloses that the limit dextrin obtain is used to enhance spray drying of maltose  and that Antrim discloses spray drying a mixture of limit dextrin and maltose rather than the limit dextrin itself.
Examiner notes that the transitional phrase “comprising” encompasses unrecited elements and does not preclude the presence of the unrecited maltose.  Furthermore, Antrim et al. discloses a method of preparing a dextrin product (‘690, Paragraph [0002]) wherein dextrin is added to a product to be made more viscous in any amount for the purpose of making a product more viscous wherein the dextrin is added to a solution in 
Applicant argues on Page 12 of the Remarks that the fibrous dextrin particles are much more dispersible in water than the spherical dextrin particles making them more valuable as thickeners.
Examiner notes that this statement is not supported by any data or experiments in the Specification.  It is unclear what is meant by “Fiberization” and “Dispersibility” in Table 2 or how those variables are determined.  Therefore, this argument is not found persuasive.
Applicant argues on Page 13 of the Remarks that “fiberization of dextrin particles” means that the shape of the dextrin particles is fibrous, i.e. takes a yarn like long and narrow shape as shown in FIG. 1 of the application and that Table 2 of the Specification includes the term “fiberized” to man that most of the particles are fiberized under the microscope and that the term “slightly fiberized” means that most of the 
Examiner argues that the data shown in Table 2 is not commensurate in scope with the claimed invention.  It is also noted that the DE value of dextrin was 10-13 for Products of Examples 1-5 and Comparative Products 8-10 and DE of 2-5 for Product of Example 6 and that the Products and Comparative Products has a concentration of solution that varies between 40-60% by mass.  Claim 6 does not specify any DE or concentration of solution.  Therefore, the data presented in Table 2 is not commensurate in scope with the claimed invention.  Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support in view of  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)).  To establish unexpected results over a claimed range applicant’s should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range in view of In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.).  Applicant has not provided any data that is commensurate in scope with the claimed invention.  Applicant has not met the burden of showing any unexpected results of the claimed viscosity range.  Furthermore, applicant’s definition of “fiberized” and “slightly fiberized” are unclear and inconsistent with one another.  Applicant asserts that the term “fiberized” to mean that most of the particles are fiberized under the microscope and that the term “slightly fiberized” means that most of the particles are spherical and only a few are fiberized under the 
Applicant argues on Page 14 with respect to the rejections under 35 USC 103(a) to Shigemura et al. modified with Antrim et al. that this combination does not disclose the embodiments as claimed for similar reasons as discussed above with respect to Germain and Antrim.
Examiner argues that Shigemura et al. modified with Antrim et al. renders the claims obvious for the same reasons as those provided by and discussed with respect to Germain modified with Antrim et al.
Applicant argues on Page 15 of the Remarks with respect to the rejections under 35 USC 103(a) to Caton et al. as evidenced by Germain in view of Antrim et al. that this combination does not disclose the embodiments as claimed for similar reasons as discussed above with respect to Germain and Antrim.  And that the comment regarding Germain contains an imcomplete sentence, i.e. “Germain provides evidence that it was known in the art that dextrin…”and that a portion relied upon Shigemura which is not relied upon in this rejection.
Examiner argues that Caton et al. as evidenced by Germain in view of Antrim et al. renders the claims obvious for the same reasons as those provided by and discussed with respect to Germain modified with Antrim et al.  Furthermore, the current rejection states Germain provides evidence that it was known in the art that dextrin contains fiber (‘355, Paragraph [0039]), which reads on the claimed “fibrous dextrin particles.”  Additionally, the current rejection to Caton et al. now does not mention any reference to Shigemura et al.
Examiner notes that applicant’s statements to Claim 11 are moot since Claim 11 is now canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ERICSON M LACHICA/Examiner, Art Unit 1792